Case 4:19-cv-02773 Document 67 Filed on 05/20/20 in TXSD Page 1 of 2
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  May 20, 2020
                                                                               David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        HENRY THIGPEN, et al,         §    CIVIL ACTION NO.
                 Plaintiffs,          §    4:19-cv-02773
                                      §
                                      §
               vs.                    §    JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        GEO REENTRY INC,              §
        et al,                        §
                 Defendants.          §

                        ORDER ADOPTING
                 MEMORANDUM AND RECOMMENDATION

            Before the Court is the Memorandum and Recommendation
       signed by the Magistrate Judge on February 12, 2020. Dkt 54. She
       there resolved two motions brought by Plaintiffs. One was to
       modify the time limit for service. Dkt 39. The other was to
       reconsider a prior order on remand. Dkt 40. The Magistrate
       Judge granted in part and denied in part the motion to modify
       the time limit for service. And she granted the motion to
       reconsider and recommended remanding this case to state court.
       Dkt 54 at 16.
            Defendants in response filed an expedited motion to stay the
       relief ordered by the Magistrate Judge. Dkt 55. That motion was
       denied with instruction to file any objections in accordance with
       Rule 72 of the Federal Rules of Civil Procedure. Dkt 59.
            Defendants then filed timely objections to the Memorandum
       and Recommendation. Dkt 64. They make three primary
       arguments—first, that Plaintiffs’ proposed claims against
       Defendant Santina Anderson are barred by the statute of
       limitations because they do not relate back under Rule 15(c);
       second, that joinder is improper because the claims are futile; and
       third, that the Hensgens factors prohibit amendment.
Case 4:19-cv-02773 Document 67 Filed on 05/20/20 in TXSD Page 2 of 2




           A district court reviews de novo any conclusions by a
       magistrate judge to which a party has specifically objected. See 28
       USC § 636(b)(1)(C); United States v Wilson, 864 F2d 1219, 1221
       (5th Cir 1989). The court may accept any other portions to which
       there is no objection if no clear error appears on the face of the
       record. See Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir
       2005), citing Douglass v United Services Automobile Association, 79 F3d
       1415, 1420 (5th Cir 1996); see also FRCP 72(b) Advisory Comm
       Note (1983).
           The Court has reviewed the pleadings, the record, and the
       applicable law. The Court has also reviewed de novo the specific
       objections of Defendants to the recommendation of the
       Magistrate Judge.
           The Court finds that the objections do not overcome the
       detailed reasoning of the Memorandum and Opinion. The Court
       finds no other clear error.
           The Memorandum and Recommendation is ADOPTED as the
       Memorandum and Order of this Court. Dkt 54.
           The objections by Defendants are OVERRULED. Dkt 64.
           This case is REMANDED to the 269th Judicial District Court
       of Harris County, Texas.
           The clerk is ORDERED to provide a copy of this Order to the
       District Clerk for Harris County, Texas.
           SO ORDERED.

           Signed on May 20, 2020, at Houston, Texas.



                                      Hon. Charles Eskridge
                                      United States District Judge




                                         2
